Citation Nr: 1614932	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include presbyopia and irregular astigmatism with residual monocular diplopia.

2.  Entitlement to service connection for headaches, to include as secondary to an eye disorder.

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from March to April 1984, February to July 1987, December 1990 to March 1991, September 2001 to August 2002, and September 2003 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned at a Board hearing in August 2010.  
A Board hearing transcript (Tr.) has been associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional medical evidence submitted by the Veteran.

In September 2014, the Board requested expert medical opinions from a neurologist and neuroophthalmologist regarding the etiology of the Veteran's diplopia and headaches through the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  A November 2014 opinion from a neurologist was received in response.  In March 2015, the Board again requested that an opinion from a neuroophthalmologist be provided and requested a clarification from the neurologist.  A response from a neuroophthalmologist was received in April 2015, and an addendum opinion from the neurologist was obtained in May 2015.  In July 2015, the Board sent an additional request for a medical opinion from an ophthalmologist.  A response from a neuroophthalmologist was received in November 2015.  All responses have been associated with the claims file.  See 38 C.F.R. §§ 20.903, 20.1304(c) (2015).  

In December 2015, the Veteran submitted additional medical evidence pertaining to the claim for service connection for an eye disorder.  The Veteran did not waive RO consideration and requested that the evidence be reviewed by the RO in the first instance.  The Board acknowledges the Veteran's request; however, as this issue is being granted in full at this time, the failure to remand this issue for agency of original jurisdiction (AOJ) review is harmless.

The Board also acknowledges that the Veteran's representative submitted an Informal Hearing Presentation in December 2015 in which he requested that the VHA examiners who addressed the Veteran's eye disorder respond to questions regarding their background, expertise, and medical opinions.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124 (2014).  However, as the claim is now being granted, further development of this issue is no longer warranted.

The issue of entitlement to a compensable initial rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Competent medical evidence of record indicates that the Veteran has a current eye disorder which did not preexist his military service and which had its onset during his active duty service.

2.  Competent medical evidence of record indicates that the Veteran has a current headache disorder which is aggravated by his eye disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder have been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the claims being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

I. Eye Disorder

The Veteran contends that he has an eye disorder, characterized by diplopia and blurred vision, which first had its onset during his active duty service.  The Veteran testified in August 2010 that while on leave in 2006 he had a sudden onset of blurred and double vision.  Board Hearing Tr. 8-9.  The Veteran stated that he had eye problems prior to service, but that he also had head injuries before and during service which he felt may be related to his vision disorder.  Id. at 12.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  If there is an increase in a preexisting disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).

In this case, it is clear that the Veteran has a current eye disorder, characterized by diplopia, blurred vision, and decreased visual acuity.  It is also not in dispute that the onset of these symptoms began in service in April 2006.  Private treatment records show that on multiple occasions throughout April-July 2006, he was treated for diplopia.  The Veteran's July 2006 in-service Report of Medical History notes monocular diplopia since April 2006.

The Veteran has also not disputed the fact that he underwent radial keratotomy (RK) surgery on the right eye in 1985 and on the left eye in 1986.

The controlling question in this issue is whether the Veteran's eye disorder, which had its onset in service in April 2006, is related to his pre-service eye surgery, and thus would require a showing that there was an increase in disability beyond the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

After reviewing the numerous medical opinions of record, the Board finds that the weight of the evidence is against finding a relationship between the Veteran's eye disorder and his 1985-1986 surgeries, and is therefore in favor of the claim, and service connection is warranted.

An August 2008 opinion from Dr. M.L.A. notes that the Veteran experienced 20/20 vision except for having a starburst effect at night and photophobia up until April 2006.  He concluded that the Veteran had a neurological or medical condition that brought on the sudden onset of diplopia and that diplopia was not due to the RK.  He explained that an eye injury, such as the one experienced by the Veteran in the 1980s, would not have a simultaneous effect in both eyes and there would not be any synchronized images perceived.  He stated that this indicated a more serious health matter affecting the eyes, such as a minor stroke.  He stated that the position that the Veteran's RK could cause the sudden onset of diplopia was medically unsubstantiated.  He believed the RK would not cause the sudden onset of diplopia 22 years after the surgery, but that the condition would have a separate underlying neurological or medical cause.  

In September 2014 and July 2015, the Board requested medical opinions from a neuroophthalmologist regarding the etiology of the Veteran's diplopia.  One of the responses received was from neuroophthalmologist K.S.S. in August 2015.  He reviewed the Veteran's medical records and opined that the Veteran had monocular diplopia, which was not a neurologic problem, and that all prior evaluations indicated that this was due to an irregularly shaped cornea, although there were differing opinions as to whether such irregularity was due to the prior RK surgery or not.  He stated that it seemed "odd" that diplopia would develop 22 years after RK surgery, that it was unlikely that such significant changes to the cornea could occur so long after the initial surgery, and that it could be due to growth and aging of the eyes.

In December 2015, the Veteran submitted a June 2011 letter from L.A.S., a cornea and contact lens resident optometrist, who wrote that she had attempted to improve the Veteran's diplopia through therapeutic contact lenses, but his monocular vertical diplopia showed little improvement.  She wrote that she did not believe that the Veteran's diplopia symptoms were related to his decades-old RK procedure.  She explained that if that had been the case, she would "expect the diplopia to resolve and vision to improve with post-RK trial lens fitting" and that she did not believe the onset would be bilateral and sudden in such a case.  She wrote that it was likely he had suffered some sort of stroke at the time of onset of his vision problems.

The Board acknowledges that there are also medical opinions of record which weigh against the claim, including the April 2008 VA examination report, which found that the visual symptoms were probably related to the RK, and the April 2015 VHA response from neuroophthalmologist L.K.G. stating that it was highly likely that the Veteran's diplopia was a late complication of his RK surgery.  However, the Board finds that these opinions, although afforded great probative weight, are outweighed by the opinions of three separate eye specialists who each provided thorough and compelling rationale for their findings and which are consistent with the evidence of record.  Furthermore, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board therefore affords the Veteran the benefit of the doubt and finds that his current eye disorder is not related to his pre-service RK eye surgeries.  

As it has therefore been found that the Veteran's eye disability did not preexist his service, the weight of the remaining evidence of record clearly shows that he has a current eye disability which had its onset during his active duty service, and entitlement to service connection is warranted.

II. Headaches

The Veteran also contends that he has a current headache disorder which is related to his active duty service or was caused or aggravated by his eye disorder.  The Veteran testified in August 2010 that he began having headaches in 2001 after starting active service.  Board Hearing Tr. 19.  His spouse testified that she remembers him having headaches during his service.  Id. at 27.  The Veteran has also submitted several written statements stating that he began having headaches simultaneously with the onset of his vision problems.

The Veteran's private and service treatment records show complaints of headaches since at least 2001.  In November 2001, the Veteran reported having constant headaches since September.  At a November 2001 examination, he reported having severe headaches secondary to hypertension and that he experienced a concussion in 1984.  A July 2006 examination report shows the Veteran reported having constant headaches since the development of double vision.  In September 2006, the Veteran reported headaches.  In September 2007, the Veteran reported a history of several head injuries with concussions and headaches, and in November 2007 a diagnosis of temporal headaches was given.

On March 2008 VA examination, the examiner noted that the Veteran's headaches began in 2001 and became severe in 2007, with sudden variance in location and reaching a pain scale level of ten.  September 2008 VA treatment records indicate the Veteran experienced chronic headaches and that a recent private MRI of the brain was normal.  An October 2008 private treatment record from Dr. D.K.J. indicates the Veteran presented with complaints of headaches almost every day that mostly felt like pressure in the temporal areas, but would sometimes spread to the entire head.  Dr. D.K.J. stated that the Veteran "has a syndrome where he has headaches, vertigo, tremors, blurred vision, etc. and these are in episodes."  He noted that a brain MRI, a CT scan of the head, and other studies were all normal.  He concluded the most likely diagnosis was a typical/common non-intractable migraine headache.

In September 2014, the Board requested a medical opinion from a neurologist regarding the relationship between the Veteran's headaches and his service, hypertension, and eye disorder.  In November 2014, a medical opinion was received from neurologist A.R.T.  He discussed the Veteran's medical history and found that the Veteran's headaches were less likely than not related to any period of his active service or caused by his diplopia or hypertension.  The examiner did, however, find that it was as likely as not that the Veteran's headaches were aggravated by his diplopia.  He explained that the Veteran fulfilled some of the requirements for headache attributed to heterophoria or heterotropia (latent or manifest squint), which included having intermittent blurred vision or diplopia, difficulty adjusting focus, and headaches that worsened during a visual task and which were relieved with closing one eye.

In March 2015, the Board requested an addendum medical opinion from the neurologist to address the Veteran's credible lay statements regarding having head injuries in service.  A May 2015 addendum opinion from A.R.T. stated that the Veteran's headaches did not meet the criteria for posttraumatic headaches and were not related to a head injury.

After reviewing all of the evidence of record, the Board finds that while there is insufficient medical evidence to grant the Veteran's claim of entitlement to service connection for headaches on a direct basis, the weight of the evidence does show that the Veteran's headaches have been aggravated by his now service-connected eye disorder.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the only competent and probative medical opinion of record addressing the etiology of the Veteran's headaches is the September 2014 medical opinion and May 2015 addendum from neurologist A.R.T.  This examiner found that the Veteran's headaches were aggravated by his eye disorder, and gave a comprehensive rationale for this finding.  There are no contradictory medical opinions to this finding.  The Board finds that the September 2014 opinion also sufficiently addresses the Veteran's baseline level of severity by discussing his headache complaints prior to 2006, and by finding that such a disorder has been aggravated, he has implicitly indicated that the current baseline is of a greater severity and that this disorder was permanently worsened beyond the natural progression.  See 38 C.F.R. § 3.310(b).

The Board finds that there is probative, competent medical evidence of record that the Veteran has a current diagnosis of a headache disorder and that it has been permanently worsened beyond the natural progression by his service-connected eye disorder.  See id.  Thus, service connection for this issue is warranted.




ORDER

Entitlement to service connection for an eye disorder, to include presbyopia and irregular astigmatism with residual monocular diplopia, is granted.

Entitlement to service connection for headaches is granted.


REMAND

The Veteran also contends that his service-connected hypertension warrants an initial compensable rating.  The Veteran attended a general VA examination which addressed hypertension in March 2008.  In December 2015, the Veteran's representative submitted an Informal Hearing Presentation stating that the Veteran's hypertension has increased in severity.  In light of the fact that the most recent VA examination report of record is now 8 years old, the Board finds that another VA examination is necessary to determine the current severity of his hypertension.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The record also indicates that the Veteran receives private medical treatment for hypertension as well as medical treatment through the Parsons Community Based Outpatient Clinic, part of the Robert J. Dole VA Medical Center in Wichita, Kansas.  See Board Hearing Tr. 5.  The Veteran should be afforded an opportunity to provide authorization to obtain more current, relevant private treatment records, and all outstanding, relevant VA treatment records since April 2009 should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment related to hypertension.

2. The AOJ should obtain all outstanding, pertinent records of treatment of the Veteran from the Robert J. Dole VA Medical Center in Wichita, Kansas and its affiliated facility, the Parsons Community Based Outpatient Clinic, since April 2009.  All records received should be associated with the claims file.

3. Arrange for the Veteran to undergo an appropriate VA examination performed by a qualified examiner to determine the current severity of his hypertension.  The entire claims file must be made available to the examiner, including any treatment records located in Virtual VA or VBMS.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should identify the nature and severity of all manifestations of the Veteran's hypertension, to specifically include systolic and diastolic pressure readings.  The examiner should state whether the Veteran's hypertension requires continuous medication for control.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


